     Case 2:20-cv-02212-KJM-DB Document 1 Filed 11/04/20 Page 1 of 11


 1   CELIA L. McGUINNESS, ESQ. (SBN 159420)
     STEVEN L. DERBY (SBN 148372)
 2   DERBY, McGUINNESS & GOLDSMITH, LLP
     1999 Harrison Street, Suite 1800
 3   Oakland, CA 94612
     Telephone: (510) 987-8778
 4   Facsimile: (510) 359-4414
     Email: info@dmglawfirm.com
 5
     Attorney for Plaintiff
 6   ERIC MOOSE

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 EASTERN DISTRICT OF CALIFORNIA
 9

10

11
      ERIC MOOSE                                    CASE NO.
12                                                   Civil Rights
            Plaintiff,
13                                                   COMPLAINT FOR INJUNCTIVE RELIEF
      v.
                                                     AND DAMAGES
14
      JACKIE LEE BOSTER dba JACK’S PUB
      & GRILL                                        1. Violation of the Americans with Disabilities
15                                                      Act Title III [42 U.S.C. §§ 12182 (a), et seq.]
16         Defendant.
                                                     2. Violation of the Unruh Civil Rights Act [Cal.
                                                        Civil Code §51]
17
                                                     3. Violation of the Disabled Persons Act [Cal.
18                                                      Civil Code §§ 54 And 54.1]
19

20                                                   DEMAND FOR JURY TRIAL
21

22                                          INTRODUCTION
23          1.      Plaintiff ERIC MOOSE is Disabled American Veteran with physical injuries that
24   affect his mobility and service-related Post Traumatic Stress Disorder. To maintain his
25   independence, Plaintiff uses a service animal named “Lynn” who was trained and certified as a
26   service animal by Canine Companions for Independence in Santa Rosa, California.
27          2.      January 31, 2020, Plaintiff planned to attend a memorial service for a close friend
28   who died tragically in an auto accident. The event took place at Jack’s Pub & Grill in Suisun City,
     Case 2:20-cv-02212-KJM-DB Document 1 Filed 11/04/20 Page 2 of 11


 1   California owned by Defendant (the Pub).

 2           3.      When Plaintiff arrived with his service dog, Defendant told him to leave.

 3   Defendant refused to listen to Plaintiff’s attempts to explain his need for a service animal and that

 4   excluding him was against the law. Despite Plaintiff’s attempts to explain his need for a service

 5   animal, the owner refused to allow him into the Pub to attend the event. As a result, an already

 6   sad and somber event for Plaintiff was made even worse.

 7           4.      This Complaint is brought as the result of Defendant’s intentional violation of the

 8   anti-discrimination provisions of the Americans With Disabilities Act, the California Unruh Act,

 9   the Disabled Persons Act, and the California Penal Code. As a result of Defendant’s illegal acts,

10   Plaintiff suffered denial of his civil rights and emotional injuries. He seeks an injunction to

11   enjoin Defendant and this business establishment to end its discriminatory policy and practices so

12   that Plaintiff will not continue to face discrimination on foreseeable future visits to the Pub as

13   well as compensatory and statutory damages, attorneys fees, costs and litigation expenses.

14

15                                                  JURISDICTION

16           5.      This Court has original jurisdiction of this action under the Americans with

17   Disabilities Act of 1990, 42 U.S.C. §§12101 et seq. (the “ADA”).

18           6.      This court has supplemental jurisdiction over the State law claims alleged in this

19   Complaint pursuant to 28 U.S.C. §1367(a). All the claims derive from a common nucleus of

20   operative facts and arose out of the same transactions. The State law claims are so related to the

21   federal action that they form part of the same case or controversy and the actions would ordinarily

22   be expected to be tried in one judicial proceeding.

23

24                                                       VENUE

25           7.      Venue in the Judicial District of the United States District Court for the Eastern

26   District of California is in accordance with 28 U.S.C. §1391(b) because Plaintiff’s claims arose

27   within this Judicial District and the property that is the subject of this action is located in this

28   District in Suisun City, Solano County, California.

     COMPLAINT FOR INJUNCTIVE RELIEF AND
     DAMAGES
                                                          2
     Case 2:20-cv-02212-KJM-DB Document 1 Filed 11/04/20 Page 3 of 11


 1                                                 THE PARTIES

 2            8.    At all times herein relevant, Plaintiff is a person with a disability as defined in 42

 3   U.S.C. § 12102 and California Government Code § 12926(l). His service-related disabilities

 4   substantially limit major life activities such as public interaction, walking and communication.

 5            9.    Lynn is Plaintiff’s service dog. She is individually trained to perform the tasks

 6   such as picking up dropped things, anxiety interruption, blocking and grounding so he can go out

 7   and interact in public places like the Pub.

 8            10.   Defendant is an individual who owns and operates the Pub under a fictitious

 9   business name.

10

11                                           STATEMENT OF FACTS

12            11.   Plaintiff lives in nearby American Canyon, California. After Plaintiff’s close

13   friend Justin died tragically in an automobile accident, some of Justin’s family and friends

14   organized a memorial service called “Celebrating Justin” and chose the Pub as the location for the

15   event.

16            12.   On January 31, 2020, Plaintiff and Lynn showed up for the event and attempted to

17   enter the Pub. Plaintiff was immediately met by the owner and told to leave his “dog” outside.

18            13.   Plaintiff explained that Lynn was a service animal and excluding her would not

19   only be wrong but a violation of the law.

20            14.   The owner said he did not care and that he could not let a “dog” into the Pub or

21   everyone would bring their dogs and it would be “chaos.”

22            15.   Plaintiff showed the owner a card he received from Canine Companions for

23   Independence (where Lynn was trained) and a copy of the ADA laws protecting service animals.

24   The owner refused to let Plaintiff in with his “dog.”

25            16.   As a result of Defendant’s conduct, Plaintiff was embarrassed and made a

26   spectacle and an already sad and somber event was made even worse and Plaintiff was excluded

27   from his close friend’s memorial service – a chance he will never have again to say “good bye.”

28            17.   The Pub is a popular local establishment and Plaintiff would like to return but

     COMPLAINT FOR INJUNCTIVE RELIEF AND
     DAMAGES
                                                        3
     Case 2:20-cv-02212-KJM-DB Document 1 Filed 11/04/20 Page 4 of 11


 1   because of his service animal he is understandably deterred from doing so for fear of a repeat of

 2   the previous experience.

 3

 4
                                 FIRST CAUSE OF ACTION:
 5           DISCRIMINATION IN VIOLATION OF TITLE II OF THE AMERICANS WITH
                                 DISABILITES ACT OF 1990
 6
             18.     Plaintiff repleads and incorporates the preceding paragraphs by reference as if
 7
     fully set forth herein.
 8
             19.     In 1990 the United States Congress made findings that laws were needed to more
 9
     fully protect “some 43 million Americans with one or more physical or mental disabilities; that
10
     historically society has tended to isolate and segregate individuals with disabilities;” that “such
11
     forms of discrimination against individuals with disabilities continue to be a serious and pervasive
12
     social problem”; that “the Nation’s proper goals regarding individuals with disabilities are to
13
     assure equality of opportunity, full participation, independent living and economic self-
14
     sufficiency for such individuals”; and that “the continuing existence of unfair and unnecessary
15
     discrimination and prejudice denies people with disabilities the opportunity to compete on an
16
     equal basis and to pursue those opportunities for which our free society is justifiably famous. . ..”
17
     On information and belief, in 2019 more than 54 million persons are entitled to ADA protection.
18
             20.     Congress stated as its purpose in passing the Americans With Disabilities Act (42
19
     USC § 12101(b)):
20
                    (1) to provide a clear and comprehensive national mandate for the
21                  elimination of discrimination against individuals with disabilities;
22                  (2) to provide clear, strong, consistent, enforceable standards addressing
                    discrimination against individuals with disabilities;
23
                    (3) to ensure that the Federal government plays a central role in enforcing
24                  the standards established in this act on behalf of individuals with
                    disabilities; and
25
                    (4) to invoke the sweep of Congressional authority, including the power to
26                  enforce the 14th Amendment and to regulate commerce, in order to address
                    the major areas of discrimination faced day to day by people with
27                  disabilities.

28

     COMPLAINT FOR INJUNCTIVE RELIEF AND
     DAMAGES
                                                        4
     Case 2:20-cv-02212-KJM-DB Document 1 Filed 11/04/20 Page 5 of 11


 1          21.     The Americans With Disabilities Act prohibits discrimination by public

 2   accommodations. It states, “No individual shall be discriminated against on the basis of disability

 3   in the full and equal enjoyment of the goods, services, facilities, privileges, advantages, or

 4   accommodations of any place of public accommodation by any person who owns, leases, or

 5   leases to, or operates a place of public accommodation.” 42 USC § 12182(a).

 6          22.     “Public accommodations” include a “Pub, bar or other establishment serving food

 7   and drink.” 42 USC §12181(7)(B). Therefore, Defendant is the owner and operator of a public

 8   accommodation subject to Title III of the ADA.

 9          23.     The ADA defines a person with a disability as someone with “a physical or mental

10   impairment that substantially limits one or more major activities of such individual.” 42 U.S.C.

11   §12102. Under this standard, Plaintiff is a person with disabilities.

12          24.     The specific prohibitions against discrimination include:

13                  (i) Denial of participation
                        It shall be discriminatory to subject an individual or class of
14                      individuals on the basis of a disability or disabilities of
                        such individual or class, directly, or through contractual,
15                      licensing, or other arrangements, to a denial of the opportunity
                        of the individual or class to participate in or benefit from the
16                      goods, services, facilities, privileges, advantages, or
                        accommodations of an entity.
17
                    (ii) Participation in unequal benefit
18                       It shall be discriminatory to afford an individual or class of
                         individuals, on the basis of a disability or disabilities of
19                       such individual or class, directly, or through contractual,
                         licensing, or other arrangements with the opportunity to
20                       participate in or benefit from a good, service, facility, privilege,
                         advantage, or accommodation that is not equal to that afforded
21                       to other individuals.
22                  (iii) Separate benefit
                         It shall be discriminatory to provide an individual or class of
23                       individuals, on the basis of a disability or disabilities of such
                         individual or class, directly, or through contractual, licensing,
24                       or other arrangements with a good, service, facility, privilege,
                         advantage or accommodation that is different or separate from
25                       that provided to other individuals, unless such action is
                         necessary to provide the individual or class of individuals with
26                       a good, service, facility, privilege, advantage, or
                         accommodation, or other opportunity that is as effective as that
27                       provided to others.
28

     COMPLAINT FOR INJUNCTIVE RELIEF AND
     DAMAGES
                                                         5
     Case 2:20-cv-02212-KJM-DB Document 1 Filed 11/04/20 Page 6 of 11


 1   42 U.S.C. § 12182(b)(2)(A)(i)-(iii). More specifically, a place of public accommodation “shall

 2   modify [its] policies, practices, or procedures to permit the use of service animals to persons with

 3   a disability.” 28 C.F.R. § 36.302(c)(1) (emph. added).

 4           25.     A “service animal” is defined as: “any guide dog, signal dog, or other animal

 5   individually trained to do work or perform tasks for the benefit of an individual with a disability,

 6   including, but not limited to, guiding individuals with impaired vision, alerting individuals with

 7   impaired hearing to intruders or sounds, providing minimal protection or rescue work, pulling a

 8   wheelchair, or fetching dropped items.” 28 C.F.R. § 36.104. Lynn is a dog individually trained

 9   to perform tasks including allowing Plaintiff to interact in public more comfortably and with less

10   anxiety by providing blocking, grounding and anxiety interruption.

11           26.     As of January 31, 2020, and thereafter, Defendant continues to deny full and equal

12   access to Plaintiff and to discriminate against him on the basis of his disability, wrongfully

13   denying to Plaintiff the full and equal enjoyment of the goods, services, facilities, privileges,

14   advantages and accommodations of Defendants’ premises. 42 USC § 12182; 28 CFR §36.104, §

15   36.301.

16           27.     As a direct and proximate result of the aforementioned acts, Plaintiff has suffered

17   humiliation, hardship, anxiety, indignity, and significant mental and emotional anguish.

18           28.     Plaintiff seeks relief pursuant to remedies set forth in section 204(a) of the Civil

19   Rights Act of 1964 (42 USC § 2000(a)-3(a)), and pursuant to Federal Regulations adopted to

20   implement the Americans With Disabilities Act. The acts and omissions of Defendant as

21   complained of herein are continuing on a day by day basis to have the effect of willfully and

22   wrongfully excluding Plaintiff and any other members of the public who are similarly disabled

23   and/or who require the assistance of a service dog from full and equal access to that public

24   business establishment. The actions of Defendant excluding plaintiff’s service dog are an

25   expression of policy. Such acts and omissions are the cause of fear, intimidation, humiliation and

26   mental and emotional suffering of Plaintiff in that these actions continue to treat Plaintiff as a

27   second-class citizen and serve to discriminate against him on the sole basis that he is a person

28   with disabilities.

     COMPLAINT FOR INJUNCTIVE RELIEF AND
     DAMAGES
                                                         6
     Case 2:20-cv-02212-KJM-DB Document 1 Filed 11/04/20 Page 7 of 11


 1           29.     Plaintiff wishes to return to and patronize this public accommodation. However,

 2   he is unable, so long as such acts and omissions of Defendant continues, to achieve equal access

 3   to and use of this business establishment. The acts of Defendant have proximately caused and

 4   will continue to cause irreparable injury to Plaintiff if not enjoined by this Court.

 5           30.     Plaintiff intends to return to this public accommodation but cannot enjoy full and

 6   equal access to the goods, services, facilities, privileges, advantages, or accommodations of the

 7   facility until Defendant is compelled to cease its discriminatory practices.

 8
                                         SECOND CAUSE OF ACTION:
 9                                     VIOLATION OF THE UNRUH ACT
10           31.     Plaintiff repleads and incorporates the preceding paragraphs by reference as if

11   fully set forth herein.

12           32.     At all times herein mentioned, the Unruh Civil Rights Act, California Civil Code §

13   51(b) provided that:

14
                     All persons within the jurisdiction of this state are free and equal,
15                   and no matter what their sex, race, color, religion, ancestry, national
                     origin, disability, or medical condition are entitled to the full and
16                   equal accommodations, advantages, facilities, privileges, or services
                     in all business establishments of every kind whatsoever.
17

18           56.     Furthermore, a violation of the Americans With Disabilities Act of 1990 also

19   constitutes a violation of the Unruh Act. Civ.C. §51(f).

20           57.     Plaintiff is at all relevant times a person with a disability and/or medical condition

21   within the meaning of the Unruh Act. Gov’t.C. § 12926.

22           58.     At all relevant times Plaintiff’s service dog was individually trained to do work or

23   perform tasks for the benefit of Plaintiff. The work or tasks performed were directly related to his

24   disability.

25           59.     The Pub is a business establishment within the meaning of the Unruh Act.

26   Defendant is the owner and/or operator of the business establishment.

27           60.     By virtue of the acts and omissions alleged herein, Defendant has discriminated

28   against Plaintiff in violation of the Unruh Act.

     COMPLAINT FOR INJUNCTIVE RELIEF AND
     DAMAGES
                                                         7
     Case 2:20-cv-02212-KJM-DB Document 1 Filed 11/04/20 Page 8 of 11


 1           61.     As a direct and proximate result of the aforementioned acts, Plaintiff has suffered

 2   humiliation, hardship, anxiety, indignity, and significant mental and emotional anguish.

 3           62.     Plaintiff is entitled to declaratory and injunctive relief, as well as up to three times

 4   their actual damages but no less than $4,000 per violation, and reasonable attorneys’ fees and

 5   costs. Civ.C. § 52(a).

 6           63.     Defendant’s behavior was intentional with full knowledge that Plaintiff relies on

 7   his service animal for assistance to live in the world. Plaintiff expressly requested that he be

 8   allowed to move freely in the Pub with his service animal. Defendant deliberately and after

 9   mature consideration violated the civil and criminal law with deliberate disregard for Plaintiff’s

10   civil rights.

11           64.     The acts and omissions of Defendant as complained of herein are continuing on a

12   day-by-day basis to have the effect of willfully and wrongfully excluding Plaintiff and any other

13   members of the public who are similarly disabled and/or who require the assistance of a service

14   dog from full and equal access to that public business establishment. The actions of Defendant in

15   excluding plaintiff’s service dog are an expression of the policy. Such acts and omissions are the

16   cause of fear, intimidation, humiliation and mental and emotional suffering of Plaintiff in that

17   these actions continue to treat Plaintiff as second-class citizens and serve to discriminate against

18   them on the sole basis that he is a person with disabilities.

19           65.     Plaintiff wishes to return to and patronize this business establishment. However,

20   he is unable, so long as such acts and omissions of Defendant continue, to achieve equal access to

21   and use of this business establishment.

22

23                                 THIRD CAUSE OF ACTION:
                      VIOLATION OF THE CALIFORNIA DISABLED PERSONS ACT
24

25           66.     Plaintiff repleads and incorporates the preceding paragraphs by reference as if

26   fully set forth herein.

27           67.     The Disabled Persons Act grants to disabled persons “the full and free use of the . .

28   . public buildings, medical facilities, including hospitals, clinics, and physicians' offices, public

     COMPLAINT FOR INJUNCTIVE RELIEF AND
     DAMAGES
                                                         8
     Case 2:20-cv-02212-KJM-DB Document 1 Filed 11/04/20 Page 9 of 11


 1   facilities, and other public places.” Civil Code § 54. Furthermore, “Individuals with disabilities

 2   shall be entitled to full and equal access. . . to accommodations, advantages, facilities, medical

 3   facilities, including hospitals, clinics, and physicians’ offices. . ..” Id. at § 54.1(a)(1).

 4            68.     Civil Code § 54.2(a) specifically protects the right of “every individual with a

 5   disability” “to be accompanied by a guide dog, signal dog, or service dog, especially trained for

 6   the purpose, in any of the places specified in Section 54.1.”

 7            69.     Further, any violation of the Americans With Disabilities Act (as pled in the First

 8   Cause of Action) also constitute a violation of Civil Code §§ 54(c) and § 54.1(d).

 9            70.     Plaintiff is a person with a disability within the meaning of the statute. Gov’t.C. §

10   12926.

11            71.     Plaintiff has been directly discriminated against.

12            72.     As a result of the denial of equal access to the facilities of Defendant’s business,

13   Plaintiff has suffered violation of his civil rights and suffered discomfort and injury, mental and

14   emotional shock, emotional distress, embarrassment and humiliation due to Defendants’ actions

15   and omissions.

16            73.     Civil Code § 54.3(b) makes violators liable for damages and attorney fees. “Any

17   person or persons, firm or corporation who denies or interferes with admittance to or enjoyment

18   of the public facilities as specified in Sections 54 and 54.1 or otherwise interferes with the rights

19   of an individual with a disability under Sections 54, 54.1 and 54.2.” This section also specifies,

20   “‘Interfere,’ for purposes of this section, includes, but is not limited to, preventing or causing the

21   prevention of a guide dog, signal dog, or service dog from carrying out its functions in assisting a

22   disabled person.”

23            74.     Plaintiff does not seek injunctive relief under Civil Code section 55.

24            75.     At all times relevant to this complaint Defendant was aware and/or were made

25   aware of their duties under the Americans With Disabilities Act and California law to refrain

26   from establishing discriminatory policies against physically disabled persons. Defendant’s

27   establishment of a discriminatory policy to deny entry to persons with service dogs, and

28   implementation of such a discriminatory policy against Plaintiff was intentional. It indicates

     COMPLAINT FOR INJUNCTIVE RELIEF AND
     DAMAGES
                                                          9
     Case 2:20-cv-02212-KJM-DB Document 1 Filed 11/04/20 Page 10 of 11


 1   actual and implied malice toward Plaintiff and conduct carried out by Defendant with a conscious

 2   disregard for the rights and safety of the disabled plaintiffs, and justify an award of treble

 3   damages pursuant to Civil Code § 54.3, in an amount sufficient to make an example of

 4   Defendant, according to proof.

 5            76.   Defendants’ actions were knowingly illegal and in violation of the Penal Code. At

 6   all times relevant to this action, California Penal Code section 365.5(b) stated:

 7                  (b) No blind person, deaf person, or disabled person and his or her
                    specially trained guide dog, signal dog, or service dog shall be
 8                  denied admittance to accommodations, advantages, facilities places
                    of public accommodation, amusement, or resort, and other places to
 9                  which the general public is invited within this state because of that
                    guide dog, signal dog, or service dog.
10

11   (Emphasis added.) Defendants’ commission of a crime, of which Plaintiff was the victim, is an

12   additional basis for imposition of treble damages.

13

14                                            PRAYER FOR RELIEF

15                  WHEREFORE, plaintiffs pray this Court:

16            1)    For injunctive relief ordering Defendant to comply immediately with federal and

17   state law regarding service animals;

18            2)    For the Court to retain jurisdiction over Defendant until such time as the Court is

19   satisfied that its unlawful policies, practices, acts and omissions no longer occur, and cannot

20   recur;

21            3)    For general, compensatory and statutory damages in an amount within the

22   jurisdiction of this Court;

23            4)    For treble damages;

24            6)    For attorney fees and costs pursuant to the ADA, California Civil Code sections 52

25   and 54.3 and California Code of Civil Procedure § 1021.5 (Plaintiff does not seek injunctive relief

26   under Civil Code section 55);

27            7)    For all costs of suit;

28            8)    For pre-judgment interest pursuant to California Civil Code § 3291;

     COMPLAINT FOR INJUNCTIVE RELIEF AND
     DAMAGES
                                                        10
     Case 2:20-cv-02212-KJM-DB Document 1 Filed 11/04/20 Page 11 of 11


 1          9)      For such other and further relief as the Court may deem just and proper.

 2

 3

 4   Date: November 4, 2020                        DERBY, McGUINNESS & GOLDSMITH, LLP
 5
                                                              /s/Steven L. Derby
 6                                                 By:         STEVEN L. DERBY, ESQ.
                                                              Attorneys for Plaintiff
 7
                                                              ERIC MOOSE
 8

 9

10
                                           DEMAND FOR JURY
11
                 Plaintiff hereby demands a jury for all claims for which a jury is permitted.
12

13   Date: November 4, 2020                          DERBY, McGUINNESS & GOLDSMITH, LLP

14
                                                              /s/ Steven L. Derby
15                                                 By:         STEVEN L. DERBY
                                                              Attorneys for Plaintiff
16
                                                              ERIC MOOSE
17

18

19

20

21

22

23

24

25

26

27

28

     COMPLAINT FOR INJUNCTIVE RELIEF AND
     DAMAGES
                                                         11
